Title: To George Washington from Elias Dayton, 26 March 1781
From: Dayton, Elias
To: Washington, George


                  
                     Sir
                     Chatham March 26th 1781
                  
                  In my former letter I acquainted your excellency with the difficulty which attended the sending any persons to the city.  Those difficulties & indeed greater still subsist, no one within a fortnight haveing been admited to go their & return, very few of the inhabitants of Staten Island are suffered to cross & not even those without a particular permission from the commandt.
                  The fleet which I made mention of, in several late letters, have twice put to sea & returned as often, the day before yesterday they lay at the hook & as I have reason to believe that Genl Clinton has lately left new york I am suspicious that they sailed some course or other yesterday, if to the southward the weather will oblige them to put back this day.
                  I have a prospect of doing something to Advantage upon staten Island with twenty men which with your excellencys permission I will attempt—A letter for your Excellency which I have just received from Elizabeth Town accompanies this, & I have directed that it should be forwarded with all possible dispatch.  I am with the greatest respect Yr Excellencys most obediet Hbl. Servant
                  
                     Elias Dayton
                  
               